SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Plaintiff Roland Johnson appeals from a February 28, 2005 Order of the District Court granting defendant’s motion for summary judgment and dismissing plaintiffs suit. Plaintiff filed suit against defendant Postmaster on January 15, 2002 under Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et seq., alleging that he suffered retaliation on the basis of his prior assertions of his civil rights under Title VII.
The District Court correctly found that plaintiff did not state a prima fade case of an “adverse employment action,” which is necessary to any claim of retaliation filed under Title VII. See Galabya v. New York City Bd. of Educ., 202 F.3d 636, 640 (2d Cir.2000) (“To be materially adverse a change in working conditions must be more disruptive than a mere inconvenience *299or an alteration of job responsibilities.”) (internal quotation marks omitted). No disputed material facts prevented a proper finding that plaintiff suffered no adverse employment action.
Substantially for the reasons stated in the careful Order of the District Court, the judgment of the District Court is AFFIRMED.